Per curiam.
Delivered by Livingston, justice.
1. 'The trespass having been committed in 1797, at a place then within the town of Saratoga, the plaintiffs had a right to allege it was done, in that town according to the truth of the case without regard to its subsequent | division.. The judge therefore properly over-ruled this objedtion.
. 2d. It was not necessary to produce the plaintiffs letter of attorney to Beriah Palmer. The objedh of Baldwin’s testimony was to- shew that Jacobs lived on a lot of the plaintiff’s, and acknowledged his right; that it was then regarded as the plaintiff’s, taken care of as his, and possessed under him, whether this had been done under a power or not, was immaterial. The ownership and possession of, or under him were the important facts to be established.
| 3. Beriah Palmer was a competent witness, notwith-
¡ standing the agreement he may have made to refund the \ monies he had received from other trespassers, m case the ¡ plaintiff’s failed in this suit. Such monies must have been > received for the plaintiff, and he only, and not the witness would be affected by such refunding.
4. If the jury believed the plaintiff’s witnesses, and we are to presume they did, the verdict is not against evidence and ought not to be disturbed.